Title: To George Washington from Jonathan Trumbull, Sr., 24 May 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear Sir
                            Hartford 24th May 1782
                        
                        This will be delivered by Mr Aaron Olmstead—who came to sollicite for Prisoners on board the Prison ship at
                            New York—he is anxious for a Brother who is among them—they are treated with great Cruelty—We have a Number of
                            Prisoners—the Enemy refuse to exchange—I wish some Mode for the relief of the poor sufferers—and do recomend Mr Olmstead
                            to your kind notice and direction. I am with great Esteem and regard Your Excellency’s most Obedient & hble Servant
                        
                            Jonth; Trumbull

                        
                    